Citation Nr: 0306269	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for cardiovascular disease, to include 
hypertension, as secondary to service-connected post-
traumatic disorder (PTSD).

(The issues of entitlement to increased ratings for residuals 
of right ankle and right knee sprains will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active military duty from October 1942 
to September 1945.  

This appeal comes to the Board of Veterans' Appeal (Board) 
from rating decisions of the Montgomery, Alabama, regional 
office (RO) of the Department of Veterans' Affairs (VA) that 
denied the veteran's application to reopen a claim for 
service connection for secondary service connection for 
cardiovascular disease and increased ratings for residuals of 
right ankle and right knee sprains.  In February 2002 the 
Board found that there was new and material evidence to 
reopen the claim for service connection for cardiovascular 
disease, and re-characterized that claim as including a claim 
for service connection for hypertension.  The Board undertook 
additional development and this decision addresses the issue 
of service connection for cardiovascular disease de novo.

In its February 2002 decision the Board pointed out that the 
veteran had made reference to left knee and jaw disabilities, 
and arthritis.  It is unclear whether he is claiming service 
connection for these disorders.  It is again requested that 
the RO clarify whether he is claiming service connection for 
these disorders. 

Further development will be conducted on the issue of 
entitlement to increased ratings for right ankle and knee 
sprains, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic-stress 
disorder (PTSD), rated 100 percent disabling, hemorrhoids 
rated 10 percent disabling, residuals of a sprain of the 
right ankle rated 10 percent disabling, and right hallux 
valgus and a right knee sprain each rated as non-compensable.

2.  The veteran's cardiovascular disease, including 
hypertension, is not causally related to the veteran's 
service-connected psychiatric disorder.


CONCLUSIONS OF LAW

Cardiovascular disease, including hypertension, is not 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During a hospitalization admission for operational fatigue in 
October 1944 in service, the veteran reported that he had an 
acute attack of arthritis possibly from rheumatic fever prior 
to service in 1939.  He was referred for a cardiovascular 
consultation, which found normal blood pressure, heart 
sounds, EKG findings, and an impression of no evidence of 
heart disease.  His September 1945 service separation 
examination noted a normal cardiovascular system. 

On a September 1947 VA general medical examination, his 
cardiovascular system was normal and his blood pressure was 
120/70.  A chest x-ray was normal.  No pertinent diagnoses 
were recorded.  

VA and private medical records from the 1950's through the 
1970's show no cardiac abnormalities.  

In October 1980 the veteran was admitted to a private 
hospital for evaluation of chest pain.  It was noted that 
that he had been having these problems for 6-8 months.  
Thorough cardiac work up, including stress EKG's were 
interpreted as negative.  His blood pressure was within 
normal limits.  The final diagnoses were acute diverticulosis 
and suspect angina pectoris.

The veteran was admitted to a private hospital in November 
1991 for evaluation of cardiac symptoms.  It was reported 
that he had a history of hypertension.  He underwent cardiac 
catheterization.  The discharge diagnoses were unstable 
angina, atrial fibrillation, aortic insufficiency, and 
coronary artery disease.  Subsequently the veteran received 
intermittent treatment at VA and private facilities for 
several problems including his PTSD and cardiovascular 
disease.  

On a November 1995 VA psychiatric examination, it was noted 
that that the veteran was being treated for coronary artery 
disease.  The diagnoses included PTSD, coronary artery 
disease, and atrial fibrillation.  The examiner commented 
that it "could be" that his chronic state of anxiety and 
his increased sympathetic tone affected his cardiovascular 
system. 

The veteran was evaluated at a VA mental health clinic in 
November 1998.  At that time the examiner indicated that the 
veteran's physical problems were negatively impacted by 
stress. 

In July 1999 the veteran's private doctor reported that he 
had treated him since February 1999.  The veteran gave 
history of chest pain in 1950 which could have been a heart 
attack.  The doctor added that "the stress he had certainly 
could have been contributory to his heart attack related to 
the service."

The veteran testified at an August 1999 hearing at the RO and 
reported that he had several hospitalizations in the 1950's 
through the 1970's and each time hypertension was diagnosed, 
but said that the first time he became aware of it was in 
1991 when a cardiac catheterization revealed coronary artery 
disease.  He further said he had been told that his heart 
problem was related to his service-connected nervous 
condition.  

A September 1999 VA heart examination noted that the veteran 
developed hypertension in 1949 and had been taking medication 
for hypertension.  In the report of past medical history, it 
was noted that that he had been treated by a private doctor 
for hypertension.  The impressions were longstanding 
hypertension, chronic atrial fibrillation, congestive heart 
failure, and stable angina.  The doctor said that a review of 
the file showed that the veteran had a cardiovascular 
condition after service and opined that the cardiovascular 
condition was not the result of his service-connected nervous 
condition, but that the service-connected nervous condition 
could aggravate the cardiac condition. 

The veteran testified at a videoconference hearing before the 
undersigned in August 2001.  He related that he has been 
found to have hypertension since the 1950's and attributed 
his hypertension and cardiovascular disease to stress from 
his military service.

In a September 2002 VA heart examination, the examiner 
reported that he had thoroughly reviewed the veteran's claims 
file.  The veteran stated that his diagnosis of hypertension 
was made back in the 1950s, and he had been on medication, 
more or less, since then.  The veteran reported that he had 
an episode in 1959, when he thinks he had a heart attack.  
The diagnoses included coronary artery disease and 
hypertension unrelated to the veteran's post-traumatic stress 
disorder; and chronic atrial fibrillation and probably 
diastolic dysfunction of the left ventricle secondary to his 
hypertension. 

On a September 2002 VA hypertension examination, the doctor 
noted he had reviewed the veteran's claims file and the 
September 2002 VA heart examination.  The doctor reported 
that the veteran gave a history of longstanding hypertension 
from the 1950's with medication since that time.  It was 
noted that the veteran had a history of rheumatic fever prior 
to service with evidence of mild aortic stenosis and mitral 
stenosis on an echo some years back.  Following examination, 
the diagnoses were coronary artery disease, hypertension 
unrelated to his post-traumatic stress disorder, and chronic 
atrial fibrillation secondary to his hypertension.

The veteran has been service-connected for a psychiatric 
disorder order effective since 1950.  He has been held to be 
totally disabled due to service-connected PTSD since 1995.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
an application to reopen a claim for service connection.  
This information has been effectively conveyed to the veteran 
by the statement of the case, numerous supplemental 
statements of the case, two Board remands, and finally, and 
explicitly by May and August 2002 letters from the Board to 
the veteran.  

Secondly, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The record shows 
that the veteran has identified medical records that he 
deemed pertinent to his claim, and the VA has obtained all 
such records.  The Board concludes that the requirements of 
the VCAA have been satisfied and, therefore, a decision on 
the merits at this time does not violate the VCAA or 
prejudice the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
diseases, such as cardiovascular disease, including 
hypertension, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).

To summarize, he veteran is competent to describe symptoms of 
a disorder. However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

There is no evidence of cardiovascular disease, including 
hypertension during the veteran's World War II active duty or 
within the presumptive one-year period following active duty 
nor is it contended otherwise.  

The Board has considered the statements proffered on the 
November 1995 VA psychiatric examination and by the veteran's 
private doctor in July 1999 that it "could be" that the 
veteran's psychiatric state or stress affected his 
cardiovascular system and that stress could have been 
contributory to his heart attack related to service.  
Likewise, a September 1999 VA examiner commented that the 
veteran's service-connected nervous condition could aggravate 
the cardiac condition.  However, the Board finds that these 
opinions are somewhat speculative and do not identify any 
additional cardiovascular disability caused by the PTSD as 
required in the Allen case.  The VA psychiatrist in November 
1998 stated that the stress had a negative impact on his 
physical disabilities.  However, no specific reference was 
made to the cardiovascular system at that time.

Additionally, in October 2002 the veteran underwent two 
cardiovascular examinations.  The examiners had reviewed the 
veteran's claims folder.  These examiners both concluded that 
there was no relationship between the veteran's 
cardiovascular disease and his PTSD.  The Board places more 
probative value on these opinions as they are not speculative 
and unlike the psychiatrists' opinions these opinions are 
based on a physical evaluation of the cardiovascular system. 

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for cardiovascular disease, to include 
hypertension on a secondary basis is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

